*15OPINION.
Smith :
In computing petitioner’s tax liability for the year 1920 the Commissioner increased net income by adding to the closing lumber inventory an arbitrary amount based upon the ratio of purchases to amounts charged off to depreciation over several preceding and subsequent years.
Upon consideration of the entire record we are of the opinion that petitioner’s inventory for the taxable year 1920 clearly reflected its income and that the Commissioner’s adjustment thereof was error.

iJudgment will be entered wider Bule 50.